SHARPE, J.
To every resident of this State our statute (Code, § 2033) exempts from liability to; creditors the homestead not to exceed one hundred and sixty •acres or two thousand dollars in value “to the extent of any interest he may have therein whether a fee or less estate.” A vested life estate in property used as a homestead like any other interest which but for the exemption might be subjected to levy and sale under process, may constitute a homestead within the meaning of and is protected by the statute.—Watts v. Gordon, 65 Ala. 546; Tyler v. Jewett, 82 Ala. 93; Winston v. Hodges, 102 Ala. 304.
It is the value of the debtor’s interest whether qualified or comprising the whole estate in the homestead land that must be estimated in determining what is exempt; so that if the land is worth more than two thousand dollars while the debtor’s interest does not exceed that sum, there is nothing subject to execution for debt. If the debtor’s interest whether qualified or absolute exceeds the value exempt, the excess can only be subject to debt, and if such interest be sold, the debtor is entitled to claim as exempt and to have paid to him two thousand dollars of the proceeds.—Code, § 2061; Kennedy v. First Nat. Bank of Tuscaloosa, 107 Ala. 170.
The right of a debtor to convey 'his exempt homestead is absolute, being in nowise dependent on adequacy of consideration or integrity of purpose. This is so because the conveyance vdthdraws nothing which could have been reached by creditors and consequently works them no injury.—First Nat. Bank of Talladega v. Browne, 128 Ala. 557; Pollock v. McNeil, 100 Ala. 203; Fuller v. Whitlock, 99 Ala. 411; Hodges v. Winston, 95 Ala. 514; Fellows v. Lewis, 65 Ala. 343; Kennedy’s Case, supra.
The proof show's without dispute that the lot in which William Berney’s life estate existed was his homestead at the time he conveyed that interest to his children. Unless it further show's the market value of that interest to have been more than two thousand dollars the inquiry need proceed no further, for in such case no fraud can *293be predicated upon the conveyance assailed by the bill.
Witnesses who appear to have been acquainted with the value's of real property have testified on that subject, but their statements differ widely concerning the value of this estate. The difference, however, grows mainly out of the basis of calculation in respect of the expected duration of the estate. Those giving its value as in excess of two thousand dollars, estimate such duration according to averaged life expectancies as shown in tables relating to persons eligible for life insurance, while those who testify the value was less than two thousand dollars, base their opinion partly upon their knowledge of William Berney’s apparent physical condition which they say was bad.
We think the opinions of the latter rather than the former class furnish the safer guide. Mortality tables though competent to be looked to as evidence, do not of themselves furnish a test of life expectancy upon which investors would be likely to rely. The life tenant’s physical appearance so far as it is favorable to or opposed to longevity, and likewise the element of uncertainty which attends an income derived from short leases on residence property, 'are matters which doubtless would largely influence those proposing to purchase a life estate in such property. Unforeseen improvement occurring since the sale whether in the life tenant’s health, or in demand for property, can throw no light on the present question which is of the value as it existed at the time of sale.
Upon consideration of the whole evidence we are unable to conclude the conveyance here attacked included ■anything not exempt by law from the grantor’s debts. The decree appealed from will be affirmed.
Affirmed.'